971 F.2d 765
297 U.S.App.D.C. 302
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.DEPARTMENT OF JUSTICE, United States Immigration andNaturalization Service, United States BorderPatrol, Dallas, Texas, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent,American Federation of Government Employees, AFL-CIO, BorderPatrol Council, Intervenor.
No. 91-1371.
United States Court of Appeals, District of Columbia Circuit.
July 31, 1992.

Before WALD, SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of petitioner's motion to remand;  the motion to continue to hold proceedings in abeyance;  respondent's motion to remand;  and the motion for leave to withdraw motion to remand and motion to hold case in abeyance, it is


2
ORDERED that this case be remanded to the Federal Labor Relations Authority to reconsider its decision in light of this court's holding in  National Labor Relations Board v. Federal Labor Relations Authority, 952 F.2d 523 (D.C.Cir.1992).   It is


3
FURTHER ORDERED that the motion to continue to hold proceedings in abeyance, and the motion for leave to withdraw motion to remand and motion to hold case in abeyance be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.